Title: William Cabell Rives to James Madison, 18 April 1833
From: Rives, William Cabell
To: Madison, James


                        
                            
                                My dear sir, 
                            
                            
                                
                                    Castle=Hill
                                
                                April 18th ’33.
                            
                        
                        I have trusted to your goodness to suggest the existence of involuntary & uncontrolable causes for
                            the delay which has occurred in acknowledging your kind & most gratifying letter of 12th ult. Immediately after
                            the adjournment of congress. I went to join my family in the county of Nelson, where I had not yet seen, since my return
                            to the country, a numerous circle of friends & relations. In consequence of this, your letter did not reach me
                            ’till a considerable time after it’s date. Since our recent return to this county, I have been entangled in a mediatorial
                            negociation between the Directors of our Rivanna navigation company, & the owners of certain mills on the river,
                            which has repeatedly taken me from home, & left me no time for any thing else.
                        I need hardly say, my dear sir, how highly I value the sanction of an opinion, which I have long regarded as
                            the oracle of american constitutional law, & with what satisfaction & confidence I repose on it, amid the
                            furious assaults to which I have been exposed. Under these circumstances, you will pardon, I trust, the natural wish to
                            retain so precious a muniment, with the assurance that no use shall be made of it inconsistent with your wishes. I have,
                            therefore, taken the liberty to keep, for the present, the original, returning you, in lieu of it, an exact copy, which, I
                            hope, may answer your purposes as well.
                        I have lately received a letter of great interest from Col. Drayton, as to the present objects &
                            system of action of the South Carolina agitators. The views it presents are so well calculated to awaken the attention of
                            the public to the dangerous designs entertained in that quarter, that I sent it to Mr. Ritchie to draw from it whatever he
                            could with propriety for the seasonable advertisement of the people of Virginia. As soon as it is returned to me, I will
                            have the pleasure of communicating it to you. Col. Drayton expresses the firm conviction that a separate confederacy of
                            the slave-holding States is the object now aimed at & will be steadily pursued;
                            & states that the leaders have already begun to hold up the idea of such a confederacy, with it’s chivalric population, its valuable products & an unrestrictic commerce, as utopia in full reality.
                        Mrs. Rives & myself promise ourselves, at an early day, the pleasure of a visit to Montpelier, when I
                            will bring with me the Discourse of Mr. M’Call before the Historical society of Pennsylvan[ia] which you were so good as
                            to afford me the opportunity of reading. Begging, in the mean time, our joint & cordial respects to Mrs. Madison
                            & yourself, I remain, my dear sir, most truly & faithfully your’s
                        
                            
                                W C Rives.
                            
                        
                    